DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The term “precision” in claims 1, 11 and 12 is a relative term which renders the claim indefinite. The term “precision” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Applicants disclosure fails to describe how one should interpret the limitation.  Simply reciting the term is not enough to make the limitation definite in the claim.  As a result, claims 1 – 12 are rejected and dependent claims 2 – 9 are rejected as a result of their dependency to claim 1.  


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 10 - 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakano et al. (Pub. No.: US 2012/0283905 A1).
Regarding claim 1, Nakano discloses a control apparatus to control a moving object having an autonomous movement function (1, 20; FIG. 1), comprising:
 	a control section to control a movement of the moving object based on at least one of a completion level of map information indicating a region (No obstacle zone, FIG. 3C) where the moving object is permitted to enter and a location estimation precision of the moving object (Self-location estimation, See Abstract).

Regarding claim 10, Nakano discloses a work machine which autonomously travels, comprising the control apparatus according to claim 1 (1, FIG. 1).

Regarding claim 11, Nakano discloses a non-transitory computer readable storage medium which stores a program of a control apparatus (¶ 14) which controls a moving object having an autonomous movement function (1, FIG. 1), wherein the program enables a computer to perform a control procedure to control a movement of the moving object based on at least one of a completion level of map information indicating a region (No obstacle zone, FIG. 3C) where the moving object is permitted to enter and a location estimation precision of the moving object (self-location estimation unit, See Abstract).

Regarding claim 12, Nakano discloses a control method to control a moving object having an autonomous movement function (¶ 14), comprising: controlling a movement of the moving object based on at least one of a completion level of map information indicating a region (No obstacle zone, FIG. 3C) where the moving object is permitted to enter and a location estimation precision of the moving object (self-location estimation unit, See Abstract).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 3, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Nakano et al. (Pub. No.: US 2012/0283905 A1) as applied to claim 1 above, and further in view of Matsukawa et al. (Pub. No.: US 2009/0043440 A1).
Regarding claim 2, Nakano is silent to the control apparatus wherein the control section controls a movement of the moving object such that at least one of (i) an advancing speed of the moving object and Gi) an operation performed when the moving object reaches a boundary of the region are different between (a) in a case where a completion level of the map information at a location of the moving object satisfies a predetermined first condition and (b) in a case where a completion level of the map information at a location of the moving object satisfies a predetermined second condition.
 	However, in the same field of endeavor, Matsukawa teaches an autonomous mobile device and an obstacle in which the autonomous vehicle maneuvers about being depicted with velocity vectors.  The autonomous mobile device moves at a current speed (region indicated by a circle ¶ 83, See 1, FIG. 3) and a time and position point on the pathway where the autonomous mobile device contacts the obstacle (in this case a person 2) and a speed of the person is calculated (¶ 139).  An updated accelerated velocity may be calculated and applied (FIG. 23).  
 	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the control section for controlling movement of the moving object as taught by Nakano to an advancing speed of the moving object as taught by Matsukawa to further enhance safe, easy and smooth evasive actions of the autonomous device (¶ 6). 

Regarding claim 3, Nakano discloses the control apparatus, wherein the second condition is a condition that a completion level of the map information does not satisfy the first condition (S103, FIG. 8).

Regarding claim 6, Matsukawa teaches the control apparatus, wherein the control section controls a movement of the moving object such that at least one of (i) an advancing speed of the moving object and Gi) an operation performed when the moving object reaches a boundary of the region are different between (a) in a case where a location estimation precision of the moving object satisfies a predetermined third condition and (b) in a case where a location estimation precision of the moving object satisfies a predetermined fourth condition (¶¶ 83, 139).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the control section for controlling movement of the moving object as taught by Nakano to an advancing speed of the moving object as taught by Matsukawa to further enhance safe, easy and smooth evasive actions of the autonomous device (¶ 6).

Regarding claim 7, Matsukawa teaches the control apparatus, where the fourth condition is a condition that a location estimation precision of the moving object does not satisfy the third condition (S106, FIG. 4).
 	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the control section for controlling movement of the moving object as taught by Nakano to where the fourth condition is a condition that a location estimation precision of the moving object does not satisfy the third condition as taught by Matsukawa to further enhance safe, easy and smooth evasive actions of the autonomous device (¶ 6).

Claim Rejections - 35 USC § 103
Claims 4, 5, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Nakano et al. (Pub. No.: US 2012/0283905 A1) in view of Matsukawa et al. (Pub. No.: US 2009/0043440 A1) as applied to claims 2 and 6 above, and further in view of Suzuki et al. (US 2007/0027579 A1).
Regarding claim 4, Suzuki teaches the control apparatus, wherein if a completion level of the map information at a location of the moving object satisfies the first condition, the control section: (i) sets a set value of an advancing speed of the moving object to a smaller value relative to a case in which a completion level of the map information satisfies the second condition, and Gi) determines an advancing direction of the moving object based on a probability model when the moving object reaches a boundary of the region (¶¶ 111, 130).
 	It would have been obvious to modify the teachings of Nakano and Matsukawa to wherein if a completion level of the map information at a location of the moving object satisfies the first condition, the control section: sets a set value of an advancing speed of the moving object to a smaller value relative to a case in which a completion level of the map information satisfies the second condition, and determines an advancing direction of the moving object based on a probability model when the moving object reaches a boundary of the region as taught by Suzuki to further enhance safe, easy and smooth evasive actions of the autonomous device.  

Regarding claim 5, Suzuki teaches the control apparatus, wherein if a completion level of the map information at a location of the moving object satisfies the first condition, the control section controls a movement of the moving object such that the moving object returns to a return destination of the moving object (Entrances, FIG. 5).
 	It would have been obvious to modify the teachings of Nakano and Matsukawa to wherein if a completion level of the map information at a location of the moving object satisfies the first condition, the control section controls a movement of the moving object such that the moving object returns to a return destination of the moving object as taught by Suzuki to further enhance safe, easy and smooth evasive actions of the autonomous device.  

Regarding claim 8, Suzuki teaches the control apparatus, wherein if a location estimation precision of the moving object satisfies the third condition, the control section: (i) sets a set value of an advancing speed of the moving object to a smaller value relative to a case where a location estimation precision of the moving object satisfies the fourth condition, and Gi) determines an advancing direction of the moving object based on a probability model when the moving object reaches a boundary of the region (¶¶ 111, 130).
 	It would have been obvious to modify the teachings of Nakano and Matsukawa to wherein if a location estimation precision of the moving object satisfies the third condition, the control section: (i) sets a set value of an advancing speed of the moving object to a smaller value relative to a case where a location estimation precision of the moving object satisfies the fourth condition, and Gi) determines an advancing direction of the moving object based on a probability model when the moving object reaches a boundary of the region as taught by Suzuki to further enhance safe, easy and smooth evasive actions of the autonomous device.  

Regarding claim 9, Suzuki teaches the control apparatus, wherein if a location estimation precision of the moving object satisfies the third condition, the control section controls a movement of the moving object such that the moving object returns to a return destination of the moving object (Entrances, FIG. 5).
 	It would have been obvious to modify the teachings of Nakano and Matsukawa to wherein if a completion level of the map information at a location of the moving object satisfies the third condition, the control section controls a movement of the moving object such that the moving object returns to a return destination of the moving object as taught by Suzuki to further enhance safe, easy and smooth evasive actions of the autonomous device.  














Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER J LEE whose telephone number is (571)272-9727. The examiner can normally be reached M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TYLER J LEE/Primary Examiner, Art Unit 3663